 

EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

 

 

This Securities Purchase Agreement (this "Agreement"), dated as of June 12, 2013
(the "Effective Date"), is entered into by and between FNBH Bancorp, Inc., a
Michigan corporation (the "Company"), and Stanley B. Dickson, Jr. (the "Lead
Investor").

 

Background

 

A. The Company intends to conduct a capital raise consisting of two transactions
to raise aggregate gross proceeds of approximately Eighteen Million Dollars
($18,000,000). In the first transaction, the Company intends to issue shares of
the Company's Convertible Preferred Stock (defined below) in a private placement
to accredited investors (the "Private Placement"), at a subscription price of
One Thousand Dollars ($1,000) per share (the "Subscription Price"). In the
second transaction, which is intended to take place as soon as practicable after
completion of the Private Placement, the Company intends to conduct a registered
offering (the "Registered Offering") of shares of the Company's common stock
(the "Common Stock") to its shareholders and other potential investors at a
price of Seventy Cents ($0.70) per share.

 

B. The Convertible Preferred Stock is automatically convertible into shares of
the Company's Common Stock at an initial conversion price of Seventy Cents
($0.70) per share of Common Stock upon the Company's receipt of the Shareholder
Approval (as defined below).

 

C. Subject to the terms and conditions of this Agreement, the Lead Investor is
agreeing (i) to purchase a number of shares of Convertible Preferred Stock in
the Private Placement with an aggregate purchase price of Seven Million Five
Hundred Thousand Dollars ($7,500,000), and (ii) at the request of the Company,
following completion of the Registered Offering, to purchase up to that number
of shares of Common Stock with an aggregate purchase price of One Million Five
Hundred Thousand Dollars ($1,500,000), with the total number of shares of Common
Stock designated by the Company. As a result, the Lead Investor's total
investment commitment pursuant to this Agreement is Nine Million Dollars
($9,000,000).

 

D. In connection with the Lead Investor's agreement to purchase the Securities
and satisfy his other obligations as set forth in this Agreement, the Company
has agreed to pay the Lead Investor a cash payment (the "Commitment Payment")
equal to six percent (6%) of the aggregate purchase price of the Securities
actually acquired by the Lead Investor, payable at the closing and issuance of
such Securities to the Lead Investor, but subject to the receipt of the prior
approval of the Federal Reserve.

 

E. Following the closing of the Private Placement, the Company intends to
promptly call a meeting of shareholders (the "Shareholder Meeting") for the
purpose of approving the Charter Amendment (as defined below) (the "Shareholder
Approval").

 



1

 

 

Agreement

 

NOW THEREFORE, in consideration of the foregoing, the mutual covenants contained
in this Agreement, and other good and valuable consideration, the receipt of
which is acknowledged by both parties, the parties agree as follows:

 

1. Certain Other Definitions.   When used in this Agreement, the following terms
shall have the meanings set forth below:

 

"Affiliate" shall mean an affiliate (as defined in Rule 12b-2 under the Exchange
Act).

 

"Agreement" shall have the meaning set forth in the opening paragraph of this
Agreement.

 

"Board" shall mean the board of directors of the Company.

 

"CBCA" shall have the meaning set forth in Section 5(p).

 

"CBCA Notice" shall have the meaning set forth in Section 5(p).

 

"Charter Amendment" shall mean the amendment to the Company's Articles of
Incorporation set forth in Schedule 1.

 

"Commission" shall mean the United States Securities and Exchange Commission, or
any successor agency.

 

"Commitment Payment" shall have the meaning set forth in Background paragraph D
above.

 

"Common Stock" shall have the meaning set forth in Background paragraph A above.

 

"Company" shall have the meaning set forth in the opening paragraph of this
Agreement.

 

"Convertible Preferred Stock" means the Company's Series B Mandatorily
Convertible Non-Cumulative Junior Participating Preferred Stock, with terms and
conditions substantially similar to those set forth on the attached Schedule 2,
with such changes as may be mutually acceptable to the Company and the Lead
Investor.

 

"Effective Date" shall have the meaning set forth in the opening paragraph of
this Agreement.

 

"Escrow Agent" shall have the meaning set forth in Section 3.

 

"Escrow Fund" shall have the meaning set forth in Section 3.

 



2

 

 

 

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the Commission pursuant to such
statute.

 

"Federal Reserve" shall mean the Board of Governors of the Federal Reserve
System.

 

"Governmental Consent" shall mean any notice to, registration, declaration or
filing with, exemption or review by, or authorization, order, consent or
approval of, any Governmental Entity.

 

"Governmental Entity" shall mean any court, administrative agency or commission,
or other governmental authority or instrumentality, whether federal, state, or
local, and any applicable industry self-regulatory organization.

 

"Law" shall mean any applicable federal, state, or local law, statute,
ordinance, license, rule, regulation, policy, or guideline, order, demand, writ,
injunction, decree, or judgment of any Governmental Entity.

 

"Lead Investor" shall have the meaning set forth in the opening paragraph of
this Agreement.

 

"Nominees" shall have the meaning set forth in Section 7(d).

 

"Person" shall mean an individual, corporation, partnership, association, joint
stock company, limited liability company, joint venture, trust, governmental
entity, unincorporated organization, or other legal entity.

 

"Private Placement" shall have the meaning set forth in Background paragraph A
above.

 

"Proxy Statement" shall have the meaning set forth in Section 7(c).

 

"Registered Offering" shall have the meaning set forth in Background paragraph A
above.

 

"Securities" means all shares of Convertible Preferred Stock and Common Stock
purchased by the Lead Investor pursuant to the commitments set forth in this
Agreement.

 

"Securities Act" shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the Commission thereunder.

 

"Shareholder Approval" shall have the meaning set forth in Background paragraph
E above.

 

"Shareholder Meeting" shall have the meaning set forth in Background paragraph E
above.

 



3

 

 

 

"Subscription Price" shall have the meaning set forth in Background paragraph A
above.

 

2. Purchase Commitments.

 

(a) Private Placement. At the closing of the Private Placement, subject to the
satisfaction or waiver of the conditions set forth in Section 8, the Lead
Investor shall purchase from the Company, and the Company shall sell to the Lead
Investor, at a price per share equal to the Subscription Price, Seven Thousand
Five Hundred (7,500) shares of Convertible Preferred Stock. Payment for the
Convertible Preferred Stock purchased pursuant to this subsection shall be made
to the Company in accordance with Section 3 below against delivery by the
Company of such Securities on the closing date for the Private Placement.

 

(b) Standby Purchase. As soon as practicable after completion of the Registered
Offering, subject to the satisfaction or waiver of the conditions set forth in
Section 8, at the option of and upon the written request of the Company, the
Lead Investor shall purchase from the Company a number of shares of Common Stock
with an aggregate purchase price of up to One Million Five Hundred Thousand
Dollars ($1,500,000) at a price per share of Common Stock equal to Seventy Cents
($0.70), with the final number of shares of Common Stock (if any) determined by
the Company; provided that the maximum number of shares of Common Stock to be
purchased by the Lead Investor pursuant to this subsection shall be that number
of shares that causes aggregate gross proceeds to the Company from the sale of
stock in the Private Placement, the Registered Offering, and pursuant to this
subsection to equal Eighteen Million Dollars ($18,000,000). The determination of
whether the Company will exercise its right to require the Lead Investor to
purchase shares of Common Stock pursuant to this subsection shall be made by the
Board, excluding the vote of the Lead Investor and any other Nominee, in the
exercise of its good faith discretion; provided that nothing in this Agreement
shall impose any requirement on the Company to accept, in whole or in part, any
subscription to purchase shares of Convertible Preferred Stock from any
particular investor in the Private Placement or any subscription to purchase
shares of Common Stock from any particular investor in the Registered Offering.
Payment for any Common Stock purchased pursuant to this subsection shall be made
to the Company against delivery by the Company of such Securities on the closing
date for such purchase.

 

3. Escrow. Within five (5) business days of receiving notice from the Company
that the Company is ready to conduct the closing of the Private Placement, the
Lead Investor shall deposit into escrow with Fifth Third Bank (the "Escrow
Agent") by wire transfer of immediately available funds, an amount equal to
Seven Million Five Hundred Thousand Dollars ($7,500,000) (the "Escrow Fund"). At
the closing of the Private Placement, the parties shall cause the Escrow Agent
to release the Escrow Fund to the Company against delivery by the Company of the
Securities purchased by the Lead Investor at the closing of the Private
Placement. If the closing of the Private Placement fails to occur within ten
(10) business days of the Company sending the notice pursuant to this Section,
then upon the Lead Investor's request, the parties shall cause the Escrow Agent
to return the Escrow Fund to the Lead Investor; provided that the Company may
thereafter require the Lead Investor to again deposit the Escrow Fund with the
Escrow Agent by providing a subsequent notice to the Lead Investor pursuant to
this Section that the Company is ready to conduct the closing of the Private
Placement.

 



4

 

 

 

4. Representations and Warranties of the Company. The Company represents and
warrants to the Lead Investor as follows:

 

(a) Organization. The Company is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Michigan and has all the
requisite power and authority to conduct its business and own and operate its
properties and to enter into and execute this Agreement and to carry out the
transactions contemplated by this Agreement.

 

(b) Authority. The Company has the power to execute, deliver, and perform the
terms and provisions of this Agreement and has taken all necessary action to
authorize the execution and delivery of this Agreement and, subject to the
Company's filing of the Certificate of Designation to create the series of
Convertible Preferred Stock, to authorize the issuance and sale of the shares of
Convertible Preferred Stock contemplated by this Agreement, and the
representatives of the Company executing this Agreement are duly authorized to
do so.

 

(c) Capitalization. The authorized capital stock of the Company consists of
11,000,000 shares of Common Stock, of which 455,115 shares were outstanding as
of May 15, 2013, and 30,000 shares of preferred stock, of which no shares were
outstanding as of May 15, 2013.

 

(d) Binding Obligation. Assuming the due execution and delivery of this
Agreement by the Lead Investor, this Agreement is a legal, valid, and binding
obligation of the Company, enforceable in accordance with its terms except (a)
as its obligations may be affected by bankruptcy, insolvency, reorganization,
moratorium, or similar laws, or by equitable principles relating to or limiting
creditors' rights generally, and (b) that the remedies of specific performance,
injunction, and other forms of equitable relief are subject to certain tests of
equity jurisdiction, equitable defenses, and the discretion of the court before
which any proceeding for such remedy may be brought.

 

(e) No Conflicts. The execution, delivery, and performance of this Agreement and
the fulfillment of or compliance with the terms and provisions of this
Agreement, including the issuance and sale of the Securities contemplated by
this Agreement, are not in contravention of or in conflict with any material
contract to which the Company is a party or by which the Company or any of its
properties may be bound or affected.

 

(f) Validly Issued. Upon receipt by the Company of payment for the Securities as
contemplated by this Agreement and upon issuance of the Securities in accordance
with this Agreement, the Securities will be validly issued and outstanding,
fully paid, and non-assessable.

 

5. Representations and Warranties of the Lead Investor.  The Lead Investor
represents and warrants to the Company as follows:

 



5

 

 

 

(a) Advisors. The Lead Investor acknowledges that, in connection with the
preparation and negotiation of this Agreement, Varnum LLP is representing the
Company and is not representing the Lead Investor. The Lead Investor further
acknowledges he has been advised to consult with his own attorney regarding
legal matters concerning the Company and the Securities and to consult with his
tax advisor regarding the tax consequences of acquiring the Securities.

 

(b) Access to Information. The Lead Investor acknowledges he has had full access
to the Company's public filings made pursuant to the Exchange Act. The Lead
Investor has had sufficient opportunity to request from the Company any
information regarding the Company or an investment in the Securities as deemed
necessary or desirable by the Lead Investor, all of such information has been
provided, and the Lead Investor has had sufficient opportunity to review all of
such information.

 

(c) Securities Not Registered. The Lead Investor understands that the Securities
to be purchased by the Lead Investor pursuant to this Agreement have not been
registered under the Securities Act or any other securities laws, but are being
offered and sold to the Lead Investor in reliance upon specific exemptions from
the registration requirements of federal and state securities laws, and the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments, and understandings of the Lead Investor
set forth in this Agreement in order to determine the applicability of such
exemptions.

 

(d) Investment Experience. The Lead Investor is a sophisticated and experienced
investor with regard to high-risk investments and is willing and able to bear
the economic risk of an investment in the Securities in an amount equal to the
Lead Investor's total investment commitment pursuant to this Agreement. The Lead
Investor has the knowledge and experience in financial and business matters to
be capable of evaluating the merits and risks of an investment in the
Securities. The Lead Investor has adequate means of providing for current needs
and personal contingencies, has no need for liquidity in the investment, and is
able to bear the economic risk of an investment in an amount equal to the Lead
Investor's total investment commitment pursuant to this Agreement. In making
this statement, the Lead Investor considered whether the Lead Investor could
afford to hold the Securities for an indefinite period and whether, at this
time, the Lead Investor could afford a complete loss of an investment in the
Securities.

 

(e) Accredited Investor Status. The Lead Investor certifies that he is an
"accredited investor," as that term is defined under Rule 501(a) of the
Securities Act. The Lead Investor is aware that the sale of the Securities is
being made in reliance on Rule 506 of Regulation D under the Securities Act,
which is an exemption for non-public offerings under Section 4(2) of the
Securities Act.

 

(f) Purchase for Own Account. The Lead Investor's purchase of the Securities
will be solely for the Lead Investor's own account and not for the account of
any other Person.

 



6

 

 

 

(g) Investment Purpose. The Securities are being acquired by the Lead Investor
in good faith for investment and not with a view to distributing such Securities
to others or otherwise reselling any of the Securities. The Lead Investor
understands the substance of the above representations is (i) that the Lead
Investor does not presently intend to sell or otherwise dispose of all or any
part of the Securities; (ii) that the Lead Investor does not now have in mind
the sale or other disposition of all or any part of the Securities on the
occurrence or nonoccurrence of any predetermined event; and (iii) that the
Company is relying upon the truth and accuracy of the representations.

 

(h) Investment Risks. The Lead Investor understands that the purchase of the
Securities is subject to significant risks, including those risk factors
disclosed in the Company's filings with the Commission or as otherwise may be
applicable to similar investments, and such purchase may result in a total loss
of the Lead Investor's investment in the Securities. The Lead Investor
acknowledges that he has had an opportunity to review, and upon review, fully
understands all of such risks.

 

(i) Due Diligence. The Lead Investor has relied solely upon this Agreement and
the independent investigations made by the Lead Investor with respect to the
Securities subscribed, and no oral or written representations beyond the
Company's filings with the Commission have been made to or been relied upon by
the Lead Investor in making this investment decision.

 

(j) Representations Complete. The Lead Investor's representations in this
Agreement are complete and accurate, and the Company may rely upon them. The
Lead Investor will notify the Company immediately if any material change occurs
in any of this information before the closing of the sale of any Securities
pursuant to Section 2(b) above.

 

(k) Transfer Restrictions and Resale. None of the Securities have been
registered with the Commission. The Securities may be sold or transferred only
in compliance with the applicable securities laws and regulations, including the
Securities Act. The Lead Investor understands and agrees that the Securities
will be "restricted securities" for purposes of Rule 144 under the Securities
Act.

 

(l) Legend. The Lead Investor understands and agrees that stop transfer
instructions relating to the Securities being purchased by the Lead Investor
pursuant to this Agreement and relating to all shares of Common Stock into which
such shares of Convertible Preferred Stock may be converted will be placed in
the Company's stock transfer ledger, and that any and all certificates
evidencing such securities will bear a legend in substantially the following
form:

 

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT") AND ARE "RESTRICTED SECURITIES" AS THAT
TERM IS DEFINED IN RULE 144 UNDER THE ACT. THE SECURITIES MAY NOT BE OFFERED FOR
SALE, SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
ISSUER."

 



7

 

 

 

(m) Binding Obligation. Assuming the due execution and delivery of this
Agreement by the Company, this Agreement is a legal, valid, and binding
obligation of the Lead Investor, enforceable in accordance with its terms except
(a) as its obligations may be affected by bankruptcy, insolvency,
reorganization, moratorium, or similar laws, or by equitable principles relating
to or limiting creditors' rights generally, and (b) that the remedies of
specific performance, injunction, and other forms of equitable relief are
subject to certain tests of equity jurisdiction, equitable defenses, and the
discretion of the court before which any proceeding for any such remedy may be
brought.

 

(n) No General Solicitation. The Securities were not offered to the Lead
Investor by way of general solicitation or general advertising and at no time
was the Lead Investor presented with or solicited by means of any leaflet,
public promotional meeting, circular, newspaper or magazine article, or radio or
televisions advertisement.

 

(o) Future Issuances. The Company may in the future issue additional preferred
stock, senior debt, subordinated debt, and/or Common Stock and/or options,
warrants, or other rights to acquire preferred stock, senior debt, subordinated
debt, and/or Common Stock.

 

(p) Governmental Consents.  Assuming the correctness of the representations and
warranties of the Company, no Governmental Consents are necessary to be obtained
by the Lead Investor for the consummation of the transactions contemplated by
this Agreement, other than a statement by the Federal Reserve that it has no
objection to the investment by the Lead Investor as such investment is described
by the Lead Investor in the notice (the "CBCA Notice") filed by the Lead
Investor under the Change in Bank Control Act of 1978, as amended (the "CBCA").

 

6. Deliveries at Closings.  

 

(a) Private Placement. At the closing of the Private Placement, subject to the
satisfaction or waiver of the conditions set forth in Section 8: (i) the Company
shall deliver to the Lead Investor a certificate or certificates representing
the shares of Convertible Preferred Stock issued to the Lead Investor pursuant
to Section 2(a), or at the Company's option, the Company may cause such shares
to be issued to the Lead Investor in book-entry form; (ii) subject to the
receipt of approval of the Federal Reserve, the Company shall pay the Commitment
Payment with respect to such shares of Convertible Preferred Stock to the Lead
Investor, by wire transfer of immediately available funds; and (iii) the Escrow
Agent shall deliver to the Company the Escrow Fund by wire transfer of
immediately available funds.

 



8

 

 

 

(b) Standby Purchase. If the Company is requiring a purchase of Securities
pursuant to Section 2(b) above, then subject to the satisfaction or waiver of
the conditions set forth in Section 8, at the closing of the purchase of such
Securities: (i) the Company shall deliver to the Lead Investor a certificate or
certificates representing the shares of Common Stock issued to the Lead Investor
pursuant to Section 2(b), or at the Company's option, the Company may cause such
shares to be issued to the Lead Investor in book-entry form; (ii) subject to the
receipt of approval of the Federal Reserve, the Company shall pay the Commitment
Payment with respect to such shares of Common Stock to the Lead Investor, by
wire transfer of immediately available funds; and (iii) the Lead Investor shall
pay to the Company the aggregate purchase price for such shares of Common Stock
by wire transfer of immediately available funds.

 

7. Covenants.

 

(a) Public Announcements.  Each of the parties will cooperate with each other in
the development and distribution of all news releases and other public
information disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement, including any communications to the
employees and customers of the Company and its Affiliates.  Without limiting the
foregoing, except as otherwise permitted in the next sentence, neither party
will make (and each party will use its reasonable efforts to ensure that its
Affiliates, representatives and agents, including its directors, officers, and
employees, do not make) any such news release or public disclosure without first
consulting with the other party and, in each case, also receiving the other
party's consent, which shall not be unreasonably withheld, conditioned or
delayed.  In the event a party is advised by its legal counsel that a particular
disclosure is required by Law, such party shall be permitted to make such
disclosure but shall be obligated to use its reasonable efforts to consult with
the other party, to the extent legally permissible, and take his or its comments
into account with respect to the content of such disclosure before issuing such
disclosure.  Notwithstanding the foregoing, in connection with the Shareholder
Meeting, the Company shall have the authority to prepare, file with the
Commission, and disseminate the Proxy Statement and any related soliciting
material.

 

(b) Regulatory Filing.  If either party determines a filing is or may be
required under applicable Law in connection with the transactions contemplated
by this Agreement, the parties shall cooperate and use reasonable efforts to
promptly prepare, file, and pursue all necessary documentation, applications,
and/or filings that are necessary or advisable under applicable Law with respect
to the transactions contemplated by this Agreement. Without limitation to the
foregoing, the Lead Investor shall promptly prepare, file, and pursue the CBCA
Notice.

 

(c) Shareholder Meeting. The Company shall call the Shareholder Meeting as
promptly as practical following the closing of the Private Placement to vote on
the Charter Amendment. The Board shall recommend to the Company's shareholders
that such shareholders approve the Charter Amendment and shall take all other
actions necessary to adopt such Charter Amendment if approved by the
shareholders of the Company. In connection with the Shareholder Meeting, the
Company shall use its reasonable efforts to solicit proxies for approval of the
Charter Amendment and to cause a definitive proxy statement related to such
Shareholder Meeting (such proxy statement, as amended or supplemented, the
"Proxy Statement") to be mailed to the Company's shareholders as promptly as
practicable after the closing of the Private Placement. The Lead Investor agrees
to attend the Shareholder Meeting in person or by proxy for purposes of
obtaining a quorum and shall vote, or cause to be voted, all shares of
Convertible Preferred Stock and all shares of Common Stock beneficially owned or
controlled by him or his Affiliates in favor of the Charter Amendment at the
Shareholder Meeting in person or by proxy. Upon approval and adoption of the
proposal to approve the Charter Amendment, the Company shall promptly file the
Charter Amendment with the Michigan Department of Licensing and Regulatory
Affairs.

 



9

 

 

 

(d) Board Rights. If the closing of the Private Placement occurs, from and after
such closing and for as long as the Lead Investor is the beneficial owner (as
determined pursuant to Rule 13d-3 under the Exchange Act or any successor
provision) of at least fifteen percent (15%) of the issued and outstanding
Common Stock, then (i) upon the Lead Investor's request, the Company will use
reasonable efforts to nominate, recommend a vote for, and otherwise cause two
nominees designated by the Lead Investor (inclusive of the Lead Investor's
current position on the Board), which nominees must be reasonably acceptable to
the Company (the "Nominees"), to be appointed to the Board and to the Board of
Directors of First National Bank in Howell, subject in all respects to
applicable Laws and provided that these rights shall not be interpreted to
require the Company to defend or engage in any proxy contest initiated by any
holder of Common Stock; and (ii) the Company shall not increase the size of the
Board of Directors to a number greater than nine directors without the prior
consent of the Lead Investor. In addition, if the closing of the Private
Placement occurs, from and after such closing and for as long as the Lead
Investor is the beneficial owner (as determined pursuant to Rule 13d-3 under the
Exchange Act or any successor provision) of at least thirty percent (30%) of the
issued and outstanding Common Stock, then upon the Lead Investor's request, the
Company will use reasonable efforts to nominate, recommend a vote for, and
otherwise cause a third Nominee designated by the Lead Investor to be appointed
to the Board and to the Board of Directors of First National Bank in Howell,
subject in all respects to applicable Laws and provided that this rights shall
not be interpreted to require the Company to defend or engage in any proxy
contest initiated by any holder of Common Stock.

 

(e) Lock-Up. The Lead Investor agrees not to sell, transfer, or otherwise
dispose of any shares of Convertible Preferred Stock or any shares of Common
Stock for a period beginning on the Effective Date and ending 180 days after the
date on which the shares of Convertible Preferred Stock are issued to the Lead
Investor at the closing of the Private Placement.

 

(f) Waiver of Rights in Registered Offering. To the extent the Lead Investor is
granted or acquires any rights to acquire shares of Common Stock in the
Registered Offering, the Lead Investor waives and agrees not to exercise any
such right to acquire shares of Common Stock in the Registered Offering;
provided that this subsection shall have no effect on any obligation of the Lead
Investor to purchase shares of Common Stock pursuant to Section 2(b) above.

 



10

 

 

 

8. Conditions to Closings.

 

(a) Conditions to Obligations of the Lead Investor. The obligation of the Lead
Investor to purchase any Securities from the Company is subject to the
satisfaction or written waiver by the Lead Investor of the following conditions
prior to the closing of the issuance of such Securities:

 

(i) the representations and warranties of the Company set forth in this
Agreement shall be true and correct in all material respects on and as of the
Effective Date and on and as of the applicable closing date as though made on
and as of such closing date, except where the failure to be true and correct,
individually or in the aggregate, would not be reasonably likely to have a
material adverse effect with respect to the Company (and except that
representations and warranties made as of a specified date shall be true and
correct as of such date);

 

(ii) the Company shall have performed and complied, in all material respects,
with all agreements, covenants, and conditions required by this Agreement to be
performed by it on or prior to the applicable closing date;

 

(iii) the Federal Reserve shall have approved the Lead Investor's acquisition of
the Securities to be acquired under this Agreement at such closing and such
other terms and conditions related to the Lead Investor's acquisition and
ownership of such Securities as required under applicable Law; and

 

(iv) no provision of any Law and no judgment, injunction, order or decree shall
prohibit the closing or shall prohibit the Lead Investor from acquiring or
owning any Securities to be purchased pursuant to this Agreement at such
closing.

 

(b) Conditions to Obligations of Company. The obligation of the Company to sell
and issue any Securities to the Lead Investor is subject to the satisfaction or
written waiver by the Company of the following conditions prior to the closing
of the issuance of such Securities:

 

(i) the representations and warranties of the Lead Investor set forth in this
Agreement shall be true and correct in all material respects on and as of the
Effective Date and on and as of the applicable closing date as though made on
and as of such closing date except where the failure to be true and correct
would not reasonably be likely to materially adversely affect the ability of the
Lead Investor to perform his obligations pursuant to this Agreement;

 

(ii) the Lead Investor shall have performed and complied, in all material
respects, with all agreements, covenants and conditions required by this
Agreement to be performed by him on or prior to the applicable closing date;

 



11

 

 

 

(iii) the Federal Reserve shall have approved the Lead Investor's acquisition of
the Securities under this Agreement and such other terms and conditions related
to the Lead Investor's acquisition and ownership of the Securities as required
under applicable Law; and

 

(iv) no provision of any Law and no judgment, injunction, order or decree shall
prohibit the closing or shall prohibit the Lead Investor from acquiring or
owning any Securities to be purchased pursuant to this Agreement.

 

  9. Termination. This Agreement may be terminated:

 

(a) By mutual written agreement of the Company and the Lead Investor;

 

(b) By either party, upon written notice to the other party, in the event that
the closing of the Private Placement does not occur on or before September 30,
2013;

 

(c) At any time prior to the closing of the Private Placement, if there is a
material breach of this Agreement by the other party that is not cured within
fifteen (15) days after the non-breaching party has delivered written notice to
the other party of such breach;

 

(d) By the Company, at any time prior to the closing of the Private Placement,
if the Company determines, in its sole discretion, that it is not in the best
interests of the Company and its shareholders to proceed with the Private
Placement; or

 

(e) By either party, upon written notice to the other party, in the event that
any Governmental Entity shall have issued any order, decree, or injunction or
taken any other action restraining, enjoining, or prohibiting any of the
transactions contemplated by this Agreement.

 

10. Effect of Termination. Upon any termination of this Agreement prior to the
closing of the Private Placement, the parties shall direct the Escrow Agent to
return the Escrow Fund to the Lead Investor; provided that this shall not be
deemed a waiver of any rights or remedies of the Company if it terminated the
Agreement pursuant to Section 9(c) above. Notwithstanding anything to the
contrary in this Agreement, the Company shall have no obligation to pay any
Commitment Payment or other amount to the Lead Investor if this Agreement is
terminated, for any reason, without the closing of the Private Placement having
occurred.

 

11. Survival. The representations and warranties of the Company and the Lead
Investor contained in this Agreement shall survive each closing and the purchase
and delivery of any Securities pursuant to this Agreement.

 

12. Notices.  All notices, communications and deliveries required or permitted
by this Agreement shall be made in writing signed by the party making the same
and shall be deemed given or made (a) on the date delivered if delivered in
person, (b) on the third business day after it is mailed if mailed by registered
or certified mail (return receipt requested) (with postage and other fees
prepaid), (c) on the day after it is delivered, prepaid, to an overnight express
delivery service that confirms to the sender delivery on such day, or (d) when
sent by email, if during the recipient's regular business hours on a business
day and, otherwise, on the next succeeding business day, but only if either the
recipient confirms receipt or if a copy of the notice, demand, or other
communication is also delivered to the recipient by one of the other methods
described in this Section. Such notices shall be sent to the following
addresses:

 



12

 

 

 

If to the Company:

 

Ronald Long, President & CEO

FNBH Bancorp, Inc.

101 East Grand River Ave.

Howell, Michigan 48843

Email: rlong@fnbh.com

 

If to the Lead Investor:

 

Stanley Dickson

15621 Windmill Pointe

Grosse Pointe Park, Michigan 48230

Email: sdickson@trowbridgehouse.com

 

13. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties in respect of its subject matter.  There are
no restrictions, promises, warranties, or undertakings, other than those set
forth or referred to in this Agreement, with respect to the purchase commitments
of the Lead Investor or with respect to the Securities.  This Agreement
supersedes all prior agreements and understandings between the parties with
respect to the subject matter of this Agreement. Without limiting the foregoing,
this Agreement replaces, in their entirety, any and all other subscription
agreements between the Company, on one hand, and the Lead Investor on the other
hand, entered into prior to the date of this Agreement for the sale of
securities that have not already been issued to the Lead Investor as of the
Effective Date.

 

14. Amendment; Waivers; Assignments.  No amendment or waiver of any provision of
this Agreement will be effective against either party unless it is in writing
signed by such party that makes express reference to the provision or provisions
subject to such amendment or waiver. This Agreement may not be assigned or
transferred by either of the parties without the prior consent of the other
party.

 

15 Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the Laws of the State of Michigan, excluding those provisions
related to the conflict of laws of different jurisdictions if the effect of the
application of those provisions will be to require the application of the Laws
of a jurisdiction other than Michigan. Each party consents to the jurisdiction
of the federal courts located in either Kent or Livingston County, Michigan,
which will be the sole venue for resolution of all disputes related to this
Agreement. THE PARTIES WAIVE THE RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.

 



13

 

 

 

16. Severability.  If any provision of this Agreement or the application of such
provision to any Person or circumstances is determined by a court of competent
jurisdiction to be invalid, void, or unenforceable, the remaining provisions of
this Agreement, or the application of such provision to Persons or circumstances
other than those as to which it has been held invalid, void, or unenforceable,
shall remain in full force and effect and shall in no way be affected, impaired,
or invalidated, so long as the economic or legal substance of the transactions
contemplated by this Agreement is not affected in any manner adverse to either
party.  Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

 

17. Counterparts. For the convenience of the parties, this Agreement may be
executed in any number of separate counterparts, each such counterpart being
deemed to be an original instrument, and all such counterparts will together
constitute the same agreement. Executed signature pages to this Agreement may be
delivered by facsimile or other electronic transmission and such facsimiles or
other electronic transmissions will be deemed as sufficient as if actual
signature pages had been delivered.

 

[Signatures appear on the following page.]

 

14

 

 

INTENDING TO BE LEGALLY BOUND, the parties have caused this Securities Purchase
Agreement to be duly executed and delivered as of the Effective Date.

 



COMPANY:     LEAD INVESTOR:   FNBH Bancorp, Inc.                   /s/ Ronald L.
Long     /s/ Stanley B. Dickson, Jr.   By:     Ronald L. Long     Stanley B.
Dickson, Jr.   Its:     President & CEO      

 



15

 

SCHEDULE 1

 

Amendment to Articles of Incorporation

 

The first paragraph of Article III of the Company's Articles of Incorporation
shall be amended and restated in its entirety as follows:

 

"The total number of shares of all classes of capital stock which the
corporation shall have authority to issue is forty million thirty thousand
(40,030,000) shares, of which forty million (40,000,000) shares shall be common
stock, without par value, and thirty thousand (30,000) shares shall be series
preferred stock, without par value."

 

Schedule 1 - 1

 

SCHEDULE 2

 

CERTIFICATE OF DESIGNATION

OF

MANDATORILY CONVERTIBLE NON-CUMULATIVE

JUNIOR PARTICIPATING PREFERRED STOCK, SERIES B

OF

FNBH BANCORP, INC.

 

FNBH Bancorp, Inc., a corporation organized and existing under the laws of the
State of Michigan (the "Company"), in accordance with the provisions of
Section 302 of the Michigan Business Corporation Act, certifies:

 

A. The present name of the Company is FNBH Bancorp, Inc.

 

B. The Corporation Identification Number (CID) assigned by the Department of
Licensing and Regulatory Affairs is 432207.

 

C. The location of the registered office of the Company is 101 East Grand River
Avenue, Howell, Michigan 48843.

 

D. The following is a true and correct copy of a resolution designating and
prescribing the relative rights, preferences, and limitations of the Company's
Series B Mandatorily Convertible Non-Cumulative Junior Participating Preferred
Stock, which was duly adopted by the Company's Board of Directors on , 2013.

 

RESOLVED, that pursuant to the authority vested in the Board of Directors of
this Company in accordance with the provisions of its Articles of Incorporation,
a series of preferred stock of the Company be and is created and the
designation, amount, qualifications, limitations, and other rights and
restrictions of the shares of such Series B Preferred Stock are as follows:

 

Section 1. Designation and Amount.

 

The series of preferred shares shall be designated as the Company's "Mandatorily
Convertible Non-Cumulative Junior Participating Preferred Stock, Series B," no
par value per share (the "Series B Preferred Stock"), and the number of shares
constituting the Series B Preferred Stock shall be 20,000. Such number of shares
may be increased or decreased by resolution of the Board of Directors; provided,
that no decrease shall reduce the number of shares of Series B Preferred Stock
to a number less than the number of shares then outstanding plus the number of
shares reserved for issuance upon the exercise of outstanding options, rights,
or warrants or upon the conversion of any outstanding securities issued by the
Company convertible into Series B Preferred Stock. Each share of Series B
Preferred Stock shall be identical in all respects to every other share of
Series B Preferred Stock.

 



Schedule 2 - 2

 

 

 

Section 2. Definitions

 

"Automatic Conversion Date" has the meaning set forth in Section 7(b).

 

"Common Stock" means the Company's common stock, no par value per share.

 

"Company" means FNBH Bancorp, Inc., a Michigan corporation.

 

"Conversion Date" has the meaning set forth in Section 7(a).

 

"Conversion Price" means $0.70, subject to adjustment pursuant to Section 8.

 

"Distribution" means the transfer from the Company to its shareholders of cash,
securities, or other assets or property, including, without limitation,
evidences of indebtedness, shares of capital stock, or other securities,
including, without limitation, any dividend or distribution of rights or
warrants to purchase shares of Common Stock (other than rights issued pursuant
to a shareholders' rights plan, a dividend reinvestment plan, or other similar
plans), without consideration, whether by way of dividend or otherwise.

 

"Exchange Property" has the meaning set forth in Section 9.

 

"Person" means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint-stock company, limited liability
company, or trust.

 

"Series B Parity Securities" has the meaning set forth in Section 3.

 

"Series B Preferred Stock" has the meaning set forth in Section 1.

 

"Subsidiary" means any entity in which the Company, directly or indirectly, owns
sufficient capital stock or holds a sufficient equity or similar interest such
that it is consolidated with the Company in the financial statements of the
Company or has the power to elect a majority of the board of directors or other
persons performing similar functions.

 

Section 3. Ranking.

 

The Series B Preferred Stock will, with respect to dividend rights and rights on
liquidation, winding up, and dissolution, rank (i) on a parity with (A) the
Common Stock, and (B) each other class or series of equity securities of the
Company the terms of which do not expressly provide that such class or series
will rank senior or junior to the Series B Preferred Stock as to dividend rights
and/or rights on liquidation, winding up, and dissolution of the Company
(collectively with the Common Stock, referred to as "Series B Parity
Securities"), and (ii) junior to each other class or series of equity securities
of the Company the terms of which expressly provide that such class or series
will rank senior to the Series B Preferred Stock as to dividend rights and/or
rights on liquidation, winding up, and dissolution of the Company. The Company
has the power to authorize and/or issue additional shares or classes or series
of equity securities without the consent of any holder of shares of Series B
Preferred Stock. The definition of "Series B Parity Securities" shall include
any options, warrants, and any other rights exercisable for or convertible into
Series B Parity Securities.

 



Schedule 2 - 3

 

 

 

Section 4. Dividends and Distributions.

 

As long as any shares of Series B Preferred Stock are outstanding, the Company
shall not declare, pay, or set apart for payment any dividend or make any
Distribution on any Common Stock, unless at the time of such dividend or
Distribution the Company simultaneously pays a non-cumulative dividend or makes
a Distribution, which non-cumulative dividend or Distribution shall be payable
in cash or the same securities or other assets or other property as is paid to
holders of Common Stock, on each outstanding share of Series B Preferred Stock
in an amount equal to the product of (A) any per share dividend or Distribution
paid on the Common Stock multiplied by (B) a fraction, (i) the numerator of
which is $1,000 and (ii) the denominator of which is the then-applicable
Conversion Price. Each dividend payable pursuant to this Section 4 will be
payable to holders of record of the Series B Preferred Stock as they appear in
the records of the Company on the applicable record date for such dividend or
Distribution.

 

Section 5. Liquidation, Dissolution, or Winding Up.

 

Upon any liquidation, dissolution, or winding up of the Company, the holders of
outstanding shares of Series B Preferred Stock shall be entitled to receive
liquidating distributions in such amounts as such holders would be entitled to
receive if all of the Series B Preferred Stock held by such holder were
converted solely and directly into Common Stock immediately before such
liquidation, dissolution, or winding up. For purposes of this Section 5, the
Company's consolidation or merger with or into any other entity, the
consolidation or merger of any other entity with or into the Company, or the
sale of all or substantially all of the Company's assets, property, or business
will not constitute its liquidation, dissolution, or winding up.

 

Section 6. Maturity.

 

The Series B Preferred Stock shall be perpetual until converted in accordance
with this Certificate of Designation.

 

Section 7. Conversion Into Common Stock.

 

(a) At any time the Company has shares of Common Stock authorized and available
for issuance, the Company may require any holder of any outstanding shares of
Series B Preferred Stock to convert all or a portion of such holder's shares of
Series B Preferred Stock into a number of shares of Common Stock determined by
dividing (i) $1,000 by (ii) the then-applicable Conversion Price. The Company
may exercise such right by providing written notice of such conversion to such
holder(s). Such notice shall specify the "Conversion Date," which shall be at
least five (5) days after the date such notice is given.

 

(b) Without limiting the generality of Section 7(a) above, upon any amendment to
the Company's Articles of Incorporation that becomes effective after the date
this Certificate of Designation is filed by the State of Michigan that increases
the number of shares of Common Stock the Company is authorized to issue to a
number of shares at least as great as the number of shares of Common Stock
issuable upon conversion of all then outstanding shares of Series B Preferred
Stock into Common Stock (the date the Articles of Incorporation are amended to
reflect such increase is referred to as the "Automatic Conversion Date"), each
issued and outstanding share of Series B Preferred Stock shall be automatically
converted into a number of shares of Common Stock determined by dividing (i)
$1,000 by (ii) the then-applicable Conversion Price, without further action by
either the Company or any holder of a share of Series B Preferred Stock.

 



Schedule 2 - 4

 

 

 

(c) Effective as of the close of business on the Automatic Conversion Date or
any Conversion Date, any certificate representing any shares of Series B
Preferred Stock shall evidence only the right to receive the shares of Common
Stock in which such shares of Series B Preferred Stock have been converted. As
soon as practicable after the Automatic Conversion Date or any Conversion Date,
the Company shall take such action as is necessary to exchange any certificate
representing shares of Series B Preferred Stock for one or more certificates
representing the Common Stock into which such Series B Preferred Stock was
converted or to otherwise reflect issuance of such shares of Common Stock in
book entry form.

 

Section 8. Anti-Dilution Adjustments.

 

(a) At any time after the date on which this Certificate of Designation is filed
by the State of Michigan, if the number of shares of Common Stock of the Company
outstanding at any time is increased or decreased by a subdivision or
combination of the outstanding shares, or if additional shares are issued by the
Company in connection with any stock split or dividend, then the Conversion
Price shall be appropriately adjusted so that the number of shares of Common
Stock issuable on conversion of a share of Series B Preferred Stock shall be
increased or decreased, as the case may be, in proportion to such increase or
decrease in outstanding shares of Common Stock. All adjustments to the
Conversion Price shall be calculated to the nearest one-tenth (1/10) of a cent.
No adjustment in the Conversion Price shall be required if such adjustment would
be less than $0.01; provided that any adjustments which by reason of this
sentence are not required to be made shall be carried forward and taken into
account in any subsequent adjustment; provided, further, that on any Automatic
Conversion Date, adjustments to the Conversion Price will be made with respect
to any such adjustment carried forward that has not been taken into account
before such date. No adjustment to the Conversion Price shall be made if the
holders of the Series B Preferred Stock may participate in the transaction that
would otherwise give rise to an adjustment as a result of holding the Series B
Preferred Stock (including, without limitation, pursuant to Section 4 above),
without having to convert the Series B Preferred Stock, as if they held the full
number of shares of Common Stock into which a share of the Series B Preferred
Stock may then be converted.

 

(b) The Conversion Price shall not be adjusted: (i) upon the issuance of any
shares of Common Stock or rights or warrants to purchase those shares pursuant
to any present or future employee, director, or consultant benefit plan or
program of or assumed by the Company or any of its Subsidiaries; or (ii) upon
the issuance of any shares of Common Stock pursuant to any option, warrant,
right, or exercisable, exchangeable, or convertible security outstanding as of
the date shares of the Series B Preferred Stock were first issued and not
substantially amended thereafter.

 

(c) As soon as practicable following the occurrence of an event that requires an
adjustment to the Conversion Price pursuant to Section 8(a), the Company shall
provide, or cause to be provided, a written notice to the holders of the Series
B Preferred Stock of the occurrence of such event and the adjusted Conversion
Price.

 



Schedule 2 - 5

 

 

 

Section 9. Reorganization Events.

 

As long as any shares of Series B Preferred Stock remain outstanding, if there
occurs, in one transaction or a series of related transactions: (i) any
reorganization, merger, share exchange, consolidation, or similar transaction
(other than a transaction pursuant to which the Company is the surviving entity
and pursuant to which the shares of Common Stock outstanding immediately prior
to the transaction are not exchanged for cash, securities, or other property of
the Company or another Person); (ii) any transaction resulting in the sale,
transfer, lease, or conveyance to another Person of all or substantially all of
the assets of the Company, in each case pursuant to which the Common Stock will
be converted into cash, securities, or other property of the Company or another
Person; or (iii) any statutory exchange of the outstanding shares of Common
Stock for securities of another Person (other than in connection with a merger
or acquisition) (any such event specified in this Section 9, a "Reorganization
Event"), then each share of Series B Preferred Stock outstanding immediately
prior to such Reorganization Event shall be deemed, solely for purposes of this
Section 9, to have converted, effective immediately prior to the effective time
of the Reorganization Event, into the number of shares of Common Stock into
which one share of Series B Preferred Stock would then be convertible; provided
that, notwithstanding the foregoing and for the avoidance of doubt, the shares
of Series B Preferred Stock shall not convert into shares of Common Stock upon
the occurrence of a Reorganization Event. Any agreement setting forth the terms
and conditions of, or otherwise relating to, a Reorganization Event shall
provide that the holders of the Series B Preferred Stock will be entitled to
receive the type and amount of securities, cash, and other property receivable
in such Reorganization Event (such securities, cash, and other property, the
"Exchange Property") by the holder of the number of shares of Common Stock into
which one share of Series B Preferred Stock held by such holder, plus all
accrued and unpaid dividends, up to but excluding the date of consummation of
such Reorganization Event, would then be convertible. If the holders of the
shares of Common Stock have the opportunity to elect the form of consideration
to be received in such transaction, the holders of the Series B Preferred Stock
shall likewise be entitled to make such an election. The above provisions of
this Section 9 shall similarly apply to successive Reorganization Events and the
provisions of Section 8 shall apply to any shares of capital stock of the
Company (or any successor) received by the holders of the Common Stock in any
such Reorganization Event. The Company (or any successor) shall, within
seven days of the consummation of any Reorganization Event, provide written
notice to the Holders of such consummation of such event and of the kind and
amount of the cash, securities, or other property that constitutes the Exchange
Property. Failure to deliver such notice shall not affect the operation of this
Section 9. The Company shall not enter into any agreement for a transaction
constituting a Reorganization Event unless such agreement provides for or does
not interfere with or prevent (as applicable) a transaction that is consistent
with and gives effect to this Section 9.

 

Section 10. Voting Rights.

 

In addition to any other voting rights required by law, the holders of shares of
Series B Preferred Stock shall have the following voting rights:

 



Schedule 2 - 6

 

 

 

(a) Each share of Series B Preferred Stock shall entitle the holder of such
share to a number of votes, on all matters submitted to a vote of the
shareholders of the Company, equal to the number of shares of Common Stock into
which such share of Series B Preferred Stock is convertible as of the record
date for such vote.

 

(b) Except as otherwise set forth in this Certificate of Designation, in any
other Certificate of Designation creating a series of preferred stock or any
similar stock, bylaw, or as otherwise provided by law, (i) the holders of shares
of Series B Preferred Stock and the holders of shares of Common Stock and any
other capital stock of the Company having general voting rights shall vote
together as one class on all matters submitted to a vote of shareholders of the
Company, and (ii) holders of Series B Preferred Stock shall have no special
voting rights and their consent shall not be required for taking any corporate
action (except to the extent they are entitled to vote with holders of Common
Stock as set forth in this Certificate of Designation).

 

Section 11. Fractional Shares.

 

No fractional shares of Common Stock will be issued as a result of any
conversion of shares of Series B Preferred Stock. In lieu of any fractional
share of Common Stock otherwise issuable in respect of any conversion of Series
B Preferred Stock, the Company shall pay an amount in cash (computed to the
nearest cent) equal to the same fraction of the closing price of the Common
Stock determined as of the second trading day immediately preceding the
applicable conversion date. If more than one share of the Series B Preferred
Stock is surrendered for conversion at one time by or for the same holder, the
number of full shares of Common Stock issuable upon conversion shall be computed
on the basis of the aggregate number of shares of the Series B Preferred Stock
so surrendered.

 

Section 12. Reacquired Shares.

 

Any shares of Series B Preferred Stock purchased or otherwise acquired by the
Company in any manner whatsoever shall be retired and canceled promptly after
their acquisition. All such shares shall upon their cancellation become
authorized but unissued shares of preferred stock and may be reissued as part of
a new series of the preferred stock subject to the conditions and restrictions
on issuance set forth in this Certificate of Designation, in the Articles, or in
any other certificate of designation creating a series of preferred stock or any
similar stock or as otherwise required by law. The Company may from time to time
take such appropriate action as may be necessary to reduce the authorized number
of shares of Series B Preferred Stock; provided, that the Company shall not take
any such action if such action would reduce the authorized number of shares of
Series B Preferred Stock below the number of shares of Series B Preferred Stock
then outstanding.

 

Section 13. No Redemption.

 

The shares of Series B Preferred Stock shall not be redeemable.

 



Schedule 2 - 7

 

 

 

Section 14. Miscellaneous

 

(a) All notices referred to in this Certificate of Designation shall be in
writing, and, unless otherwise specified, all notices shall be deemed to have
been given upon the earlier of receipt or three business days after the mailing
of such notice if sent by registered or certified mail with postage prepaid,
addressed: (i) if to the Company, to its office at 101 East Grand River, Howell,
Michigan 48843, Attention: Chief Executive Officer, (ii) if to any holder of
Series B Preferred Stock, to such holder at the address of such holder as listed
in the stock record books of the Company, or (iii) to such other address as the
Company or any such holder, as the case may be, shall have designated by notice
similarly given.

 





(b) The shares of Series B Preferred Stock shall not have any voting powers,
preferences, or relative, participating, optional, or other special rights, or
qualifications, limitations, or restrictions on any of the foregoing, other than
as set forth in this Certificate of Designation, in the Articles of
Incorporation, or as provided by applicable law.

 

(c) The Articles shall not be amended in any manner which would materially alter
or change the powers, preferences, or special rights of the Series B Preferred
Stock so as to affect them adversely without the affirmative vote of the holders
of at least a majority of the outstanding shares of Series B Preferred Stock,
voting together as a single class.

 





Schedule 2 - 8

